Order entered May 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01603-CV

                 IN THE INTEREST OF Z.M.C. AND R.B.C., CHILDREN

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-52980-2008

                                           ORDER
       Before the Court is Niles Illich’s April 23, 2014 motion to withdraw and motion to

extend time to file brief. To the extent Mr. Illich seeks to withdraw as counsel for appellant, we

DENY the motion without prejudice to refiling a motion that complies with Texas Rule of

Appellate Procedure 6.5. See Tex. R. App. P. 6.5. We GRANT the request for additional time

to file brief and ORDER the brief be filed no later than June 16, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE